[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                                                        FILED
                     ________________________ U.S. COURT OF APPEALS
                                                ELEVENTH CIRCUIT
                                                    APRIL 23, 2012
                           No. 11-10142
                                                     JOHN LEY
                     ________________________
                                                       CLERK

                   Agency No. PHMSA-2008-0350


AIR SEA CONTAINERS, INC.,

                                                                   Petitioner,

                                 versus

U.S. DEPARTMENT OF TRANSPORTATION,
PIPELINE SAFETY AND HAZARDOUS
MATERIALS SAFETY ADMINISTRATION,

                                                                 Respondent.

                     ________________________

                Petition for Review of a Decision of the
                      Department of Transportation
                     _________________________

                            (April 23, 2012)
Before HULL and FAY, Circuit Judges, and WALTER,* District Judge.

PER CURIAM:

       Air Sea Containers, Inc. (“Air Sea”) petitions for review of the Pipeline and

Hazardous Materials Safety Administration’s final determination imposing fines

totaling $33,170.00 for four violations of the federal Hazardous Materials

Regulations issued by the Secretary of the U.S. Department of Transportation. See

49 C.F.R. Parts 171 to 180. After review of the record and with the benefit of oral

argument, we conclude that substantial evidence supports each of the four

violations for which Air Sea was fined. We further conclude that the

administrative law judge (“ALJ”) did not abuse his discretion by denying Air Sea’s

motion to extend the time to file a post-hearing brief after the pertinent deadline

imposed by the ALJ. Accordingly, we deny the petition for review.

       PETITION DENIED.




       *
        Honorable Donald E. Walter, United States District Judge for the Western District of
Louisiana, sitting by designation.

                                               2